DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  “the method” should be inserted at the end of line 2, and “an” should be changed to “a” in line 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-6, it is unclear which system is meant by “The system” in line 1 because plural systems are previously recited in line 1 of claim 1.  Examiner recommends changing “a subsea pipeline system” in line 1 of claim 1 to “a subsea pipeline arrangement” to avoid the recitation of multiple systems, and further recommends adding “the system” to the end of line 2 in claim 1.
Regarding claim 5, the use of the limitation “can be” in line 3 and line 4 renders the claim indefinite because it is not clear if the recitation that follows is required or is optional.  For purposes of examination, the examiner interprets “can be” to mean “are configured to be”.  Further, it is unclear whether “multiple insulation modules” in line 4 are the same as or different than “an insulation module” 
Regarding claim 11, the use of the limitation “can be” in line 3 and line 4 renders the claim indefinite because it is not clear if the recitation that follows is required or is optional.  For purposes of examination, the examiner interprets “can be” to mean “are configured to be”.  Further, it is unclear whether “multiple insulation modules” in line 4 are the same as or different than “an insulation module” in claim 10 because of the double positive recitation of “insulation module”.  For purposes of examination, the examiner interprets “multiple insulation modules” to mean “a plurality of the insulation modules”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al (US 2016/0130918) alone.
Regarding claim 1, Bhatnagar discloses a system for thermal management of a subsea pipeline system that carries oil and/or gas produced from a subsea well in a subsea production facility located on a seabed (e.g. 100, claims 1 and 9), comprising: a jumper (e.g. 330) for carrying produced fluid having a first end for connecting to a first subsea component (e.g. rightmost end of 330 connected to 320, Fig. 3A), and a second end for connecting to a second subsea component (e.g. leftmost end of 330 connected to 310, Fig. 3A); wherein the jumper includes a jumper segment (e.g. 331) having a first 
Regarding claim 2, Bhatnagar does not explicitly disclose that the second subsea component is connected to an insulated subsea pipeline.  Examiner notes that the second subsea component is not positively recited.  Instead, the jumper is recited as having a second end “for connecting to a second subsea component” (emphasis added).  The second end of the jumper of Bhatnagar is configured for connection to different subsea devices (e.g. paragraph 0021) including a second subsea component which is connected to an insulated subsea pipeline, therefore the jumper of Bhatnagar satisfies this intended use limitation.
Regarding claim 3, Bhatnagar further discloses that the jumper segment changes direction laterally with respect to an overall orientation of the jumper segment over at least a portion of a length of the jumper segment (e.g. Fig. 3B, paragraph 0028); and wherein over the length of the jumper segment from the first segment end to the second segment end, the jumper segment continuously decreases in vertical height (e.g. Fig. 3A).
Regarding claim 7, Bhatnagar discloses a method for thermal management of a subsea pipeline system that carries oil and/or gas produced from a subsea well in a subsea production facility located on a seabed (e.g. 100, claims 1 and 9), comprising: transmitting produced fluid in a jumper (e.g. 330, claim 9) having a first end for connecting to a first subsea component (e.g. rightmost end of 330 connected to 320, Fig. 3A), and a second end for connecting to an second subsea component (e.g. leftmost end of 330 connected to 310, Fig. 3A); wherein the jumper includes a jumper segment (e.g. 331) having a first segment end above and in fluid communication with the first end (e.g. 333, Fig. 3A) and a second segment end above and in fluid communication with the second end (e.g. leftmost 332, Fig. 3A), and wherein the second segment end is vertically lower than the first segment end (e.g. Fig. 3A), such that gravity assists with drainage of fluid from the second end of the jumper independent from fluid pressure in the jumper (e.g. Fig. 3A).  Bhatnagar further does not show or disclose insulation, however Bhatnagar does not explicitly disclose that at least a portion of the jumper is uninsulated to allow exchange of heat with seawater surrounding the jumper as produced fluid travels through the jumper.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use an uninsulated jumper for the jumper of Bhatnagar because the configuration of the jumper limits the formation of hydrates (e.g. paragraph 0029) and the uninsulated jumper would provide the expected benefit of lower cost and easier installation.
Regarding claim 8, Bhatnagar does not explicitly disclose that the second subsea component is connected to an insulated subsea pipeline.  Examiner notes that the second subsea component is not positively recited.  Instead, the jumper is recited as having a second end “for connecting
Regarding claim 9, Bhatnagar further discloses that the jumper segment changes direction laterally with respect to an overall orientation of the jumper segment over at least a portion of a length of the jumper segment (e.g. Fig. 3B, paragraph 0028); and wherein over the length of the jumper segment from the first segment end to the second segment end, the jumper segment continuously decreases in vertical height (e.g. Fig. 3A).
Claims 1-12 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al (US 2016/0130918) in view of Corbishley (US 2006/0016617).
Regarding claim 1, Bhatnagar discloses a system for thermal management of a subsea pipeline system that carries oil and/or gas produced from a subsea well in a subsea production facility located on a seabed (e.g. 100, claims 1 and 9), comprising: a jumper (e.g. 330) for carrying produced fluid having a first end for connecting to a first subsea component (e.g. rightmost end of 330 connected to 320, Fig. 3A), and a second end for connecting to a second subsea component (e.g. leftmost end of 330 connected to 310, Fig. 3A); wherein the jumper includes a jumper segment (e.g. 331) having a first segment end above and in fluid communication with the first end (e.g. 333, Fig. 3A) and a second segment end above and in fluid communication with the second end (e.g. leftmost 332, Fig. 3A), and wherein the second segment end is vertically lower than the first segment end (e.g. Fig. 3A), such that gravity assists with drainage of fluid from the second end of the jumper independent from fluid pressure in the jumper (e.g. Fig. 3A).  Bhatnagar does not explicitly disclose that at least a portion of the jumper is uninsulated to allow exchange of heat with seawater surrounding the jumper as produced fluid travels through the jumper.  Corbishley teaches a system for thermal management of a subsea pipeline system that carries oil and/or gas produced from a subsea well in a subsea production facility located on a seabed (e.g. paragraphs 0002 and 0033), comprising: a pipeline for carrying produced fluid (e.g. 2, Fig. 5, paragraphs 0002 and 0033); wherein at least a portion of the pipeline is uninsulated to allow exchange of heat with seawater surrounding the pipeline as produced fluid travels through the pipeline (e.g. 
Regarding claim 2, the combination of Bhatnagar and Corbishley does not explicitly disclose that the second subsea component is connected to an insulated subsea pipeline.  Examiner notes that the second subsea component is not positively recited.  Instead, the jumper is recited as having a second end “for connecting
Regarding claim 3, the combination of Bhatnagar and Corbishley further discloses that the jumper segment changes direction laterally with respect to an overall orientation of the jumper segment over at least a portion of a length of the jumper segment (e.g. Bhatnagar, Fig. 3B, paragraph 0028); and wherein over the length of the jumper segment from the first segment end to the second segment end, the jumper segment continuously decreases in vertical height (e.g. Bhatnagar, Fig. 3A).
Regarding claim 4, the combination of Bhatnagar and Corbishley further discloses an insulation module for installation on the uninsulated portion of the jumper when the exchange of heat with seawater surrounding the jumper is not desirable (e.g. Corbishley, 1/3, Fig. 5, as explained above).
Regarding claim 5, the combination of Bhatnagar and Corbishley further discloses that the insulation module comprises two half shells for surrounding the jumper and wherein the half shells have interconnecting seams and interconnecting ends such that the half shells can be installed on the jumper to form an installed insulation module and multiple insulation modules can be installed on the jumper and connected to one another (e.g. Corbishley, Fig.’s 5 and 15, paragraphs 0038 and 0048).
Regarding claim 6, the combination of Bhatnagar and Corbishley does not explicitly disclose that the insulation module is installed on the jumper using a remotely operated vehicle (ROV), however this is a method limitation which is given little patentable weight in apparatus claims.  The insulation module of the combination of Bhatnagar and Corbishley is capable of being installed on the jumper using an ROV, therefore the combination of Bhatnagar and Corbishley satisfies this functional claim limitation.
Regarding claim 7, Bhatnagar discloses a method for thermal management of a subsea pipeline system that carries oil and/or gas produced from a subsea well in a subsea production facility located on a seabed (e.g. 100, claims 1 and 9), comprising: transmitting produced fluid in a jumper (e.g. 330, claim 9) having a first end for connecting to a first subsea component (e.g. rightmost end of 330 connected to 320, Fig. 3A), and a second end for connecting to an second subsea component (e.g. leftmost end of 330 connected to 310, Fig. 3A); wherein the jumper includes a jumper segment (e.g. 331) having a first 
Regarding claim 8, the combination of Bhatnagar and Corbishley does not explicitly disclose that the second subsea component is connected to an insulated subsea pipeline.  Examiner notes that the second subsea component is not positively recited.  Instead, the jumper is recited as having a second end “for connecting to a second subsea component” (emphasis added).  The second end of the jumper of the combination of Bhatnagar and Corbishley is configured for connection to different subsea devices (e.g. Bhatnagar, paragraph 0021) including a second subsea component which is connected to an insulated subsea pipeline, therefore the jumper of the combination of Bhatnagar and Corbishley satisfies this intended use limitation.
Regarding claim 9, the combination of Bhatnagar and Corbishley further discloses that the jumper segment changes direction laterally with respect to an overall orientation of the jumper segment over at least a portion of a length of the jumper segment (e.g. Bhatnagar, Fig. 3B, paragraph 0028); and wherein over the length of the jumper segment from the first segment end to the second segment end, the jumper segment continuously decreases in vertical height (e.g. Bhatnagar, Fig. 3A).
Regarding claim 10, the combination of Bhatnagar and Corbishley further discloses installing an insulation module on the uninsulated portion of the jumper when the exchange of heat with seawater surrounding the jumper is not desirable (e.g. Corbishley, 1/3, Fig. 5, paragraphs 0005 and 0008, and as explained above).
Regarding claim 11, the combination of Bhatnagar and Corbishley further discloses that the insulation module comprises two half shells for surrounding the jumper and wherein the half shells have interconnecting seams and interconnecting ends such that the half shells can be installed on the jumper to form an installed insulation module and multiple insulation modules can be installed on the jumper and connected to one another (e.g. Corbishley, Fig.’s 5 and 15, paragraphs 0038 and 0048).
Regarding claim 12, the combination of Bhatnagar and Corbishley does not disclose that the insulation module is installed on the jumper using a remotely operated vehicle (ROV).  The examiner takes official notice that ROVs are notoriously well known in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use an ROV to install the insulation modules for the expected benefit of allowing the ends of the jumper to be insulated after connection to the subsea components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




/S.N.L./Examiner, Art Unit 3678